Lawrence, Judge:
The appeals for a reappraisement enumerated in schedule “A,” attached to and made part of the decision herein, present the question of the proper dutiable value of certain ultrasonic soldering irons; complete with power generators.
*465When said appeals were called for hearing, counsel for the parties entered into an oral stipulation of fact as follows: “that the merchandise consists of ultrasonic soldering iron, complete with power generator, that the value is 62 pounds 10 shillings sterling each, less 2}( per cent cash discount, packed, as representing export value, there being no foreign value for such or similar merchandise as the prices and disposition are controlled in the home market.”
Upon the agreed statement of fact, I find and hold that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), is the proper basis for the determination of the value of the merchandise here involved, and that such value is £62 10s. sterling each, less 2% per centum cash discount, packed.
Judgment will issue accordingly.